         Case 1:13-cv-01213-RJA Document 93 Filed 10/28/19 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

FORD MOTOR CREDIT COMPANY LLC f/k/a FORD MOTOR
CREDIT COMPANY,                                                           Civil Action No.:
                                                                          1:13-CV-01214-RJA
                                   Plaintiff,

               vs.

McCARTHY ACQUISITION CORPORATION d/b/a McCARTHY                           Erie County
FORD, ANTHONY T. McCARTHY, BERNADETTE McCARTHY,                           Index No.: 2007/3254
WINCHESTER AUTO RETAIL, INC., MPDK, LLC d/b/a ADOBE
CAR & TRUCK RENTAL OF TUCSON, ADOBE CAR AND VAN
RENTAL OF TUCSON and/or ADOBE CAR AND VAN RENTALS,
LLC, AFL SERVICES, INC. d/b/a AFL CO., THOMAS J. PIERONI,
BENTLEY HOLDINGS INC. d/b/a AFL CO.,

                                  Defendants.

and
_________________________________________________________

THOMAS J. PIERONI, WINCHESTER AUTO RETAIL, INC., MPDK,
LLC d/b/a ADOBE CAR & TRUCK OF TUCSON, ADOBE CAR &                        Civil Action No.:
VAN RENTAL OF TUCSON and/or ADOBE CAR AND VAN                             1:13-CV-01213-RJA
RENTALS, BENTLEY HOLDINGS, INC. d/b/a AUTOMOTIVE
FLEET LEASING CO.

                                   Plaintiffs,
                 vs.                                                      Erie County
                                                                          Index No.: 605086/2012
FORD MOTOR CREDIT COMPANY, LLC f/k/a FORD MOTOR
CREDIT COMPANY

                                  Defendant.



                               NOTICE OF APPEARANCE



              PLEASE TAKE NOTICE that Hodgson Russ LLP has been retained as counsel

for Thomas J. Pieroni, Automotive Fleet Leasing Services, Inc. d/b/a Automotive Fleet Leasing
               Case 1:13-cv-01213-RJA Document 93 Filed 10/28/19 Page 2 of 2




Co., and Bentley Holdings Inc. We demand that all written communications, pleadings, notices,

or other papers be served on us at Hodgson Russ LLP, The Guaranty Building, 140 Pearl Street,

Suite 100, Buffalo, New York 14202-4040, to the attention of Aaron M. Saykin.

                       All counsel have been served with this notice via electronic filing.

Dated: October 28, 2019




                                                             HODGSON RUSS LLP


                                                             By_____s/Aaron M. Saykin_______
                                                                      Aaron M. Saykin
                                                             The Guaranty Building
                                                             140 Pearl Street, Suite 100
                                                             Buffalo, New York 14202
                                                             Telephone: (716) 856-4000
                                                             asaykin@hodgsonruss.com




088221.00000 Litigation 15257604v1
